18-3052
     Omolo v. Garland
                                                                                  BIA
                                                                             Ruehle, IJ
                                                                          A206 471 505
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 12th day of April, two thousand twenty-one.
 5
 6   PRESENT:
 7            DEBRA ANN LIVINGSTON,
 8                 Chief Judge,
 9            DENNY CHIN,
10            RAYMOND J. LOHIER, JR.,
11                 Circuit Judges.
12   _____________________________________
13
14   FELIX OTIENO OMOLO,
15            Petitioner,
16
17                      v.                                      18-3052
18                                                              NAC
19   MERRICK B. GARLAND, UNITED
20   STATES ATTORNEY GENERAL,
21            Respondent. 1
22   _____________________________________
23
24   FOR PETITIONER:                    Frederick P. Korkosz, Albany, NY.
25

     1
      Pursuant to Federal Rule of Appellate Procedure 43(c)(2), Attorney General
     Merrick B. Garland is automatically substituted as Respondent.
 1   FOR RESPONDENT:            Brian M. Boynton, Acting Assistant
 2                              Attorney General; Anthony C.
 3                              Payne, Assistant Director; Abigail
 4                              E. Leach, Trial Attorney, Office
 5                              of Immigration Litigation, United
 6                              States Department of Justice,
 7                              Washington, DC.

 8       UPON DUE CONSIDERATION of this petition for review of a

 9   Board of Immigration Appeals (“BIA”) decision, it is hereby

10   ORDERED, ADJUDGED, AND DECREED that the petition for review

11   is DENIED in part and DISMISSED in part.

12       Petitioner Felix Otieno Omolo, a native and citizen of

13   Kenya, seeks review of a September 24, 2018 decision of the

14   BIA affirming a November 16, 2017 decision of an Immigration

15   Judge (“IJ”) denying his application for asylum, withholding

16   of removal, and relief under the Convention Against Torture

17   (“CAT”).   In re Felix Otieno Omolo, No. A 206 471 505 (B.I.A.

18   Sept. 24, 2018), aff’g No. A 206 471 505 (Immig. Ct. Buffalo

19   Nov. 16, 2017).   We assume the parties’ familiarity with the

20   underlying facts and procedural history.

21       We have reviewed the IJ’s decision as supplemented by

22   the BIA.   See Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d

23   Cir. 2005).    The applicable standards of review are well

24   established.   See 8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v.

25   Holder, 562 F.3d 510, 513 (2d Cir. 2009).
                                   2
 1          As an initial matter, our jurisdiction to review the

 2   agency’s denial of Omolo’s asylum application as untimely

 3   filed more than one year after his arrival in the United

 4   States is limited to constitutional claims and questions of

 5   law.      See   8   U.S.C.    §§   1158(a)(3),    1252(a)(2)(D).       His

 6   argument that the agency erred in its determination that his

 7   2015 application was not filed within a reasonable time

 8   following alleged changes in Kenya in 2012 and 2013 is a

 9   challenge to the agency’s factfinding and not subject to

10   review.    See Joaquin-Porras v. Gonzales, 435 F.3d 172, 180

11   (2d Cir. 2006).

12          We find no error in the agency’s denial of withholding

13   of   removal    and   CAT     relief.      In    the   absence   of   past

14   persecution, Omolo had the burden to show he was “more likely

15   than not” to be persecuted in the future on account of his

16   Christian religion.          8 C.F.R. § 1208.16(b)(2), (3)(i); see

17   also 8 U.S.C. § 1231(b)(3)(A).           Omolo did not allege that he

18   would be singled out individually, and thus he had to show a

19   “pattern or practice of persecution of a group of persons

20   similarly situated to [him].”            8 C.F.R. § 1208.16(b)(2)(i).

21   Absent past persecution, an applicant cannot meet his burden


                                          3
 1   where he can safely relocate within his country to avoid

 2   persecution,       and    it    would    be    reasonable     to    expect     the

 3   applicant     to   do     so    under    all     the   circumstances.          Id.

 4   § 1208.16(b)(2).

 5         Omolo    alleged         that   the     Al-Shabaab     terrorist     group

 6   persecutes Christians in Kenya.                  To establish a pattern or

 7   practice of persecution, he had to demonstrate that the harm

 8   to that group constitutes persecution, is perpetrated or

 9   tolerated by state actors, and is “systemic or pervasive.”

10   In re A-M-, 23 I. & N. Dec. 737, 741 (B.I.A. 2005); see also

11   Scarlett      v.   Barr,       957    F.3d     316,    328   (2d    Cir.   2020)

12   (persecution       by     private       actors     requires      showing      that

13   government is “unable or unwilling to control” those actors

14   (internal quotation marks omitted)).

15         The record supports the IJ’s conclusion that Omolo failed

16   to make this showing.             The State Department’s 2016 Country

17   Report and International Religious Freedom Report reflect

18   that Al-Shabaab directed attacks against security officers

19   and   government         institutions,         that    attacks     occurred     in

20   isolated areas of Kenya, and that the government had engaged

21   in successful efforts combatting Al-Shabaab.                     Significantly,


                                              4
 1   these    reports      do   not   describe     Al-Shabaab    as   targeting

 2   Christians in or near Nairobi, where Omolo’s family lives and

 3   practices Christianity openly.              See Santoso v. Holder, 580

 4   F.3d 110, 112 (2d Cir. 2009) (upholding denial of pattern or

 5   practice claim where evidence reflected that violence was not

 6   nationwide and that Catholics in many parts of Indonesia were

 7   free to practice their faith); Jian Hui Shao v. Mukasey, 546

 8   F.3d 138, 149, 169–70 (2d Cir. 2008) (finding no error in

 9   agency’s    requirement      that      applicant   demonstrate    a   well-

10   founded fear of persecution specific to his or her local area

11   when persecutory acts vary according to locality).                Omolo’s

12   remaining evidence does not compel a contrary conclusion.

13   See 8 U.S.C. § 1252(b)(4) (B).

14         Omolo’s failure to show persecution of Christians in his

15   area of Kenya is dispositive because he had the burden to

16   show that he would “more likely than not” be persecuted.                  8

17   C.F.R. § 1208.16(b)(2), (3)(i).             Because Omolo failed to meet

18   his     burden   of    proof     for    withholding    of   removal,    he

19   “necessarily” failed to meet his burden of proof for CAT

20   relief because both claims relied on the same factual basis.

21   Lecaj v. Holder, 616 F.3d 111, 119–20 (2d Cir. 2010).


                                             5
1       For the foregoing reasons, the petition for review is

2   DISMISSED as to asylum and DENIED in remaining part.            All

3   pending    motions   and   applications   are   DENIED   and   stays

4   VACATED.

5                                  FOR THE COURT:
6                                  Catherine O’Hagan Wolfe,
7                                  Clerk of Court




                                     6